DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/2021, 9/21/2021, 10/5/2021, and 11/11/2021, were filed before the Notice of Allowability.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ 289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original).
 Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 (N.D. Ind. 1992)., Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
 Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
 Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS.  A cursory review of the references in the IDS dated 9/1/2021, 9/21/2021, 10/5/2021, and 11/11/2021 was performed by the Examiner under the condition noted above.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Mistry et al. (US 20140139637 A1, published: 5/22/2014), and Boni et al. (US 20140036639 A1, published: 2/6/2014), does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 8.
Mistry teaches an electronic device, comprising: a touch-sensitive display (directly beneath protective glass 205 may be a touch-sensitive layer 210 [Mistry, 0099]); a rotatable (outer ring 115 may rotate relative to the body of device 100 [Mistry, 0098]); one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (body 105 may include all or some of the processing components, data storage components, memory [Mistry, 0098]), the one or more programs including instructions for:
displaying, on the touch-sensitive display, a first user interface screen of an application having a hierarchy of user interfaces (the GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer) [Mistry, 0199]), wherein the first user interface screen displays a first level user interface from the hierarchy of user interfaces of the application; receiving first data representing a first movement of the rotatable input mechanism of the electronic device (as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  The scope of this disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments described or illustrated herein that a person having ordinary skill in the art would comprehend. The scope of this disclosure is not limited to the example embodiments described or illustrated herein. Moreover, although this disclosure describes and illustrates respective embodiments herein as including particular components, elements, feature, functions, operations, or steps, any of these embodiments may include any combination or permutation of any of the components, elements, features, functions, operations, or steps described or illustrated anywhere herein that a person having ordinary skill in the art would comprehend [Mistry, 0263]); and
in response to receiving first data, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  FIG. 123 illustrates example faces, including an analog watch 12310, an analog watch with a circular menu layout 12320, a health-mode face 12330, and a weather face 12340. FIG. 124 illustrates an example set of faces 12410-12440 for the device in which calendar and appointment information is displayed [Mistry, 0217, FIG. 123].  Examiner's Note: FIG. 105 indicates turning ring will change interfaces to next/last hierarchy).

Boni teaches wherein the first user interface screen displays a first level user interface from the hierarchy of user interfaces of the application, and wherein the first level user interface from the hierarchy of user interfaces of the application includes a plurality of graphical objects (Month View [Boni, FIG. 10, bottom of figure]; Week View [Boni, FIG. 14, bottom of figure]; Day View [Boni, FIG. 19, bottom of figure]; Examiner's Note:  Boni teaches multiple hierarchical interfaces views designated by the illustrated drop down menu of a Month view, a Week view, and a Day view.  All including a plurality of graphical objects).
Boni additionally teaches in response to receiving first data, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application (Month View [Boni, FIG. 10, bottom of figure]; Week View [Boni, FIG. 14, bottom of figure]; Day View [Boni, FIG. 19, bottom of figure]; Examiner's Note:  Boni teaches multiple hierarchical interfaces views designated by the illustrated drop down menu of a Month view, a Week view, and a Day view.  All including a plurality of graphical objects).

The combination of Mistry and Boni, does not teach in response to receiving first data, in accordance with a determination that a first graphical object of the plurality of graphical objects meets a location criteria, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application, wherein the second level user interface from the hierarchy of user interfaces of the application corresponds to the first graphical object.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the electronic device of the prior art to incorporate the features of in response to receiving first data, in accordance with a determination that a first graphical object of the plurality of graphical objects meets a location criteria, replacing the display of the first user interface , wherein the second level user interface from the hierarchy of user interfaces of the application corresponds to the first graphical object, as recited in the context of claims 1, 7, and 8, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Seth A Silverman/Primary Examiner, Art Unit 2145